                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 CHRISTOPHER A. MITCHELL,

                     Plaintiff,

        v.                                        Case No. 2:17-cv-905
                                                  JUDGE GEORGE C. SMITH
                                                  Magistrate Judge Elizabeth P. Deavers
 MICHAEL WEINIG, INC.,

                     Defendant/
                     Third-Party Plaintiff,

        v.


 APPALACHIAN WOOD FLOORS, INC.,

                     Third-Party Defendant.



                                   OPINION AND ORDER

       This matter is before the Court upon Third-Party Plaintiff Michael Weinig, Inc.’s Motion

for Reconsideration (“Weinig’s Motion”) (Doc. 49). The motion is briefed and ripe for disposition.

For the following reasons, Weinig’s Motion is DENIED.

                                    I.     BACKGROUND

       Defendant and Third-Party Plaintiff Michael Weinig, Inc. imported and installed a wood

processing machine in Third-Party Defendant Appalachian Wood Floors, Inc.’s facility in

Portsmouth, Ohio. (Doc. 1, Compl. ¶¶ 4, 9). On October 22, 2015, Plaintiff Christopher Mitchell,

an employee of Appalachian, was injured when attempting to retrieve a piece of lumber that had

fallen into the machine. (Id. ¶¶ 11–14). Mitchell commenced this action on October 18, 2017

asserting claims against Weinig for product defect, negligent installation, and improper training.
(Id. ¶¶ 20–36). Mitchell also filed a workers’ compensation claim for his injuries, pursuant to

which Ohio’s Bureau of Workers’ Compensation had paid out over $75,000 as of February 9,

2018. (Doc. 32-1, Letter from Bureau of Workers’ Compensation).

       After answering Mitchell’s Complaint, Weinig commenced a third-party claim against

Appalachian seeking indemnification under the purchase order for the wood processing machine.

(Doc. 20, 3d Party Compl.). Weinig also asserted a breach of contract claim for failure to obtain

insurance with Weinig listed as a named insured, as required by the purchase order. (Id.). Finally,

Weinig also claimed attorneys’ fees associated with bringing its third-party complaint against

Appalachian as provided by the purchase order. (Id.). After answering Weinig’s Third-Party

Complaint, Appalachian moved for judgment on the pleadings, asserting that Weinig’s third-party

claims are barred under Ohio’s Workers’ Compensation Act, R.C. § 4123, et seq., and Section 35,

Article II of the Ohio Constitution. (Doc. 32). Weinig then moved for summary judgment on

liability against Appalachian, arguing that the purchase order was governed by North Carolina law

pursuant to a choice-of-law provision, and that its claims are viable under North Carolina law.

(Doc. 38). This Court granted judgment on the pleadings for Appalachian and denied Weinig’s

summary judgment motion on August 24, 2018. (Doc. 48, Order).

       Weinig now moves for reconsideration of that Order to the extent it granted judgment in

favor of Appalachian on Weinig’s breach of contract claim arising out of Appalachian’s failure to

name Weinig as an additional insured on Appalachian’s liability insurance policy. (Doc. 49).

                                II.     STANDARD OF REVIEW

       A court may exercise its discretion under Federal Rule of Civil Procedure 54(b) to revise

“any order adjudicating fewer than all the claims or the rights and liabilities of all the parties” “at

any time before the entry of a judgment adjudicating all the claims.” Fed. R. Civ. P. 54(b).

“District courts have authority both under common law and Rule 54(b) to reconsider interlocutory
                                                  2
orders and to reopen any part of a case before entry of final judgment.” Harrington v. Ohio

Wesleyan Univ., No. 2:05-CV-249, 2008 WL 163614, at *1 (S.D. Ohio Jan. 16, 2008) (Holschuh,

J.) (quoting Rodriguez v. Tenn. Laborers Health & Welfare Fund, 89 Fed. App’x 949, 959 (6th

Cir. 2004)). “The Court has ‘significant discretion’ in considering a motion to reconsider an

interlocutory order.” Harrington, 2008 WL 163614, at *2 (quoting Rodriguez, 89 Fed. App’x at

959 n. 7.)

       Typically, however, courts will reconsider previous interlocutory orders only “when there

is (1) an intervening change of controlling law; (2) new evidence available; or (3) a need to correct

a clear error or prevent manifest injustice.” Louisville/Jefferson Cty. Metro Gov’t v. Hotels.com,

L.P., 590 F.3d 381, 389 (6th Cir. 2009). “Generally, a manifest injustice or a clear error of law

requires unique circumstances, such as injunctive relief scenarios or superseding factual

scenarios.” McWhorter v. ELSEA, Inc., No. 2:00CV473, 2006 WL 3483964, at *2 (S.D. Ohio

Nov. 30, 2006) (Kemp, M.J.). Motions for reconsideration are not intended to be utilized to re-

litigate issues previously considered. Macdermid Inc. v. Electrochemicals Inc., Nos. 96-3995, 96-

4072, 142 F.3d 435 (Table), 1998 WL 165137, * 6 n. 7 (6th Cir. 1998).

                                      III.    DISCUSSION

       The Court previously held that the indemnity provision contained in the purchase order

between Weinig and Appalachian was unenforceable as to Mitchell’s claims against Weinig due

to Ohio Revised Code § 4123.74 and Article II, Section 35 of the Ohio Constitution (both

providing for immunity from liability for employers who comply with the requirements of Ohio’s

workers’ compensation scheme). (Doc. 48, Order at 12–13). The Court also found that, because

the purchase order provision requiring Appalachian to obtain a liability insurance policy, including

Weinig as an additional insured (the “insurance provision”), was illusory in light of the

unenforceable indemnity provision, Weinig could not succeed on its claim for breach of the
                                                 3
insurance provision. (Id. at 13–14). It is only this latter holding that Weinig asks the Court to

reconsider.

          Weinig does not cite Rule 54(b) or any other authorities regarding the standard for

reconsideration, and it identifies neither an intervening change of controlling law, nor newly-

available evidence. Weinig merely argues that the Court reached the wrong conclusion as to the

effect the insurance provision, which could be construed as arguing that the Court’s previous Order

must be revised to correct a clear error.     However, for the reasons below, the Court finds that

Weinig has not demonstrated a clear error.

          Weinig contends that the Court failed to apply the purchase order’s severability provision,

which should have left the insurance provision intact. (Doc. 49, Mot. at 2–4). But even if the

insurance provision were severable, it would still be of no aid to Weinig. As conceded in the

motion, “[t]here do not appear to be any cases from Ohio’s courts specifically addressing the

enforceability of a contractual additional-insured provision in a case involving employer protection

from indemnification under the Ohio Worker’s Compensation Act.” (Id. at 5). It is therefore this

Court’s task to “predict how the [Ohio Supreme Court] would rule by looking to all available data

. . . . ‘Relevant data include decisions of the state appellate courts, and those decisions should not

be disregarded unless [a court is] presented with persuasive data that the [state] Supreme Court

would decide otherwise.” Allstate Ins. Co. v. Thrifty Rent-A-Car Systems, Inc., 249 F.3d 450, 454

(6th Cir. 2011) (quoting Kingsley Assoc. v. Moll PlastiCrafters, Inc., 65 F.3d 498, 507 (6th Cir.

1995)).

          Weinig asserts that Ohio appellate cases construing Ohio Revised Code § 2503.31, which

prohibits certain indemnity agreements in construction contracts, are persuasive authorities in its

favor. The Court disagrees. While § 2503.31 and the workers’ compensation standards share



                                                   4
certain policy underpinnings, one important difference is that § 2503.31 expressly contemplates

the purchase of insurance: “Nothing in this section shall prohibit any person from purchasing

insurance from an insurance company authorized to do business in the state of Ohio for his own

protection.” The relevant workers’ compensation statute and constitutional provision contain no

such disclaimers regarding insurance.

       Further, enforcement of additional-insured provisions in the construction context has

generally been limited to situations in which the promisor agrees to purchase insurance for the

protection of the promisee from the promisor’s own negligence.         Buckeye Union Ins. Co. v.

Zavarella Bros. Constr. Co., 121 Ohio App. 3d 147, 151, 699 N.E.2d 127, 130 (1997) (“If we were

to read the additional-insured clause as permitting [the general contractor] to be insured [under a

policy obtained by the subcontractor] against [the general contractor’s] own negligence, it would

run counter to the public policy set forth in R.C. 2305.31”); Waddell v. LTV Steel Co., 124 Ohio

App. 3d 350, 360, 706 N.E.2d 363, 370 (8th Dist. 1997) (“we held that such provision was valid

only because it did not purport to insure the promisee against his own negligence”); Fortney &

Weygandt, Inc. v. Am. Manufacturers Mut. Ins. Co., No. 1:04 CV 48, 2012 WL 13020177, at *6

n.5 (N.D. Ohio Aug. 31, 2012) (“Because the additional insured provisions do not attempt to cover

[the general contractor] for its own negligence . . . the present additional insured provisions and

coverage do not violate R.C. 2305.31.”).       Thus, even if the insurance provision required

Appalachian to add Weinig as an additional insured, Weinig could be covered only for losses

arising out of Appalachian’s negligence, not Weinig’s own negligence.

       Contrary to Weinig’s arguments, Brzeczek v. Standard Oil Co. does not require a different

result. 4 Ohio App.3d 209, 447 N.E.2d 760 (1982). Although the Brzeczek court enforced a

construction contract requiring a subcontractor to add the general contractor as an additional



                                                5
insured, without any limitation on coverage for the general contractor’s own negligence, Ohio

courts have steadily moved away from this position in the almost thirty-seven years since Brzeczek

was decided. See Buckeye Union, Waddell, and Fortney, supra; see also Liberty Mut. Ins. Grp. v.

Travelers Prop. Cas., No. 80560, 2002 WL 1933244, *3 (Ohio Ct. App. 2002). Nor is Stickovich

v. City of Cleveland controlling, because that case involved a political subdivision whose right to

be named as an additional insured was protected by a different statute. 143 Ohio App. 3d 13, 28,

757 N.E.2d 50, 62 (Ohio Ct. App. 2001) (relying on Ohio Rev. Code § 2744.08).

       As a result, even if Ohio courts were to interpret additional-insured provisions in the

workers’ compensation context by analogy to the construction context, and even if Appalachian

had included Weinig as an additional insured on its liability policy, the insurance coverage would

not apply to Weinig’s negligence. If this Court “were to read the additional-insured clause as

permitting [Weinig] to be insured against its own negligence, it would run counter to the public

policy” set forth in Ohio’s workers’ compensation statutes and constitution. Buckeye Union, 699

N.E.2d at 130.

       Further, while an additional-insured provision covering Weinig for losses arising out of

Appalachian’s negligence might be enforceable, this coverage would be of no use to Weinig in

this case. Mitchell’s claims against Weinig all arise out of Weinig’s own negligence, not

Appalachian’s. (Doc. 1, Compl.).       It must be so, because “[b]y seeking recovery under the

workers’ compensation law, [Mitchell] waived recovery for [Appalachian’s] negligence. . . .

Those claims had been exhausted prior to the [Weinig] action when [Mitchell] collected workers’

compensation benefits. Consequently, [an] additional-insured provision[ ] of [Appalachian’s

liability] policy could not, as a matter of law, apply to [Weinig].” Buckeye Union, 699 N.E.2d at

130.



                                                6
       In other words, even when applying Ohio courts’ treatment of § 2503.31, Weinig is in no

worse a position now than it would have been if Appalachian had fulfilled its contractual obligation

to add Weinig as an additional insured. Thus, while Weinig may be able to satisfy certain elements

of its breach of contract claim, it cannot satisfy the required element of damages resulting from

the breach. V & M Star Steel v. Centimark Corp., 678 F.3d 459, 465 (6th Cir. 2012) (“damage or

loss to the plaintiff as a result of the breach” is a required element of a breach of contract claim

under Ohio law). The Court therefore DENIES Weinig’s request to reconsider dismissal of the

breach of contract claim against Appalachian.

                                     IV.     CONCLUSION

       For the foregoing reasons, Weinig’s Motion is DENIED.

       The Clerk shall remove Document 49 from the Court’s pending motions list.


               IT IS SO ORDERED.
                                                      /s/ George C. Smith
                                                     GEORGE C. SMITH, JUDGE
                                                     UNITED STATES DISTRICT COURT




                                                 7
